NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



FLORENTINE DEVELOPMENT II, LLC,           )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-4972
                                          )
RIVIERA-FORT MYERS MASTER                 )
ASSOCIATION, INC.; ROBERT J.              )
SODOMA; RONALD H. GABRICK;                )
RALPH CARLTON HARRISON;                   )
NORMAN J. LANGLOIS; STEPHEN V.            )
CALABRO; MARK M. MOCKENSTRUM;             )
JACQUELINE J. ZEH; and SUZANNE L.         )
MCQUAID.                                  )
                                          )
             Appellees.                   )
                                          )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for Lee
County; Jay B. Rosman, Judge.

Kevin P. Fularczyk and Robert A. Cooper
of Hahn Loeser & Parks LLP, Fort Myers,
for Appellant.

Jason P. Himschoot of Goede, Adamczyk,
Deboest & Cross, PLLC, Fort Myers, for
Appellees.


PER CURIAM.


             Affirmed.
KELLY and SALARIO, JJ., and CASE, JAMES, R., ASSOCIATE SENIOR JUDGE,
Concur.




                                  -2-